Myrick, J.
This is an appeal from an order made by the Superior Court of Stanislaus County enjoining the defendants from taking any further steps in or proceeding with, or in any manner further prosecuting, the action at law pending in the Superior Court of the city and county of San Francisco, wherein said defendants are plaintiffs, and one Love is defendant. The action against Love is an action brought to recover judgment for an indebtedness of about four thousand dollars, in which suit an attachment had been issued and levied upon certain personal property. The plaintiff here, Wilson, claims an interest *476in the attached property under an assignment made by Love to him, for the benefit of Love’s creditors, which assignment, he alleges, was made in pursuance of an arrangement between all the creditors, including the defendants herein, by which the property was to be released from the attachment, and disposed of for the mutual benefit of the creditors.
It is the settled law of this State that the prosecution of a suit in one court cannot be enjoined by another court of co-ordinate jurisdiction. Exception to this rule has been suggested, in case the court in which the proceedings sought to be enjoined are pending, cannot afford adequate relief. The case before us is not within the exception. Under the statut.es of this State (§§ 385, 387, 389, Code Civ. Proc.), Wilson, if he had the right to have the action against Love stayed, could have obtained the relief in the court in which that action is pending.
The order is reversed.
Thornton, J., and Sharpstein, J., concurred.